Citation Nr: 1623991	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-45 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for residuals of a right elbow injury.

4.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1979.  He also served on active duty for training (ACDUTRA) from February 1979 to May 1981, and had subsequent service with the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In December 2013, the Board remanded the issues on appeal, as well as the Veteran's claim of entitlement to service connection for tinnitus, to the Agency of Original Jurisdiction (AOJ) for further development.  In a March 2014 rating decision, the AOJ granted service connection for tinnitus.  As the March 2014 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a low back disorder, residuals of a right elbow injury, and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

Resolving all reasonable doubt in his favor, the Veteran's left ear hearing loss is etiologically related to his noise exposure during service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

As the Board's decision with regard to the Veteran's claim for service connection for left ear hearing loss is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to that claim.

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a) 

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although hearing loss is a chronic disability under 38 C.F.R. § 3.309(a), the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Veteran claims entitlement to service connection for left ear hearing loss as a result of his military service.  The Board notes that the Veteran was granted service connection for right ear hearing loss and tinnitus.  During his August 2011 hearing, the Veteran testified that, while on active duty, his military occupational specialty (MOS) was a truck driver.  See August 2011 Hearing Testimony, pg. 3.  He also stated that, in the National Guard and Reserves, he drove truck that had high frequency turbochargers.  Id.  He also stated that, although he stopped driving trucks as his career progressed, he was nevertheless exposed to loud engine noises as a passenger, and that he was not issued hearing protection.  Id. at 3-4.  He testified that he was not exposed to loud noises in his civilian employment.  The Veteran also reported that he was in a field artillery unit when he served with the Army National Guard of Pennsylvania.  Id. at 5.  The Board finds that the Veteran is competent to report that he experienced noise exposure in service, and that he has experienced left ear hearing loss since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds the Veteran's reports of in-service noise exposure credible as such are consistent with his military service, to include his duties as a truck driver as well as his attachment to a field artillery unit during his period of ACDUTRA.  Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, including his periods of active duty, ACDUTRA, and INACDUTRA.

The Board further finds that the Veteran's left ear hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, a March 2010 VA audiogram revealed pure tone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
5
10
10
55
65

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

A January 2014 audiogram revealed pure tone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
5
10
25
60
70

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

Therefore, the remaining inquiry is whether left ear hearing loss is related to his in-service noise exposure.

Review of the Veteran's service treatment records reveals a number of audiograms.  The Veteran's November 1970 entrance examination revealed puretone thresholds in the left ear as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
15
10
10
-
30

While the November 1970 entrance examination demonstrated some degree of hearing loss in the left ear under Hensley, since the degree of hearing loss did not rise to the level acknowledged by VA in 38 C.F.R. § 3.385, the Board finds that the Veteran did not have a preexisting hearing loss disability.  See McKinney v. McDonald, No. 13-2273, - Vet. App.- (March 11, 2016) (holding that a "defect" for the purposes of the presumption of soundness does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385).

The Veteran's September 1978 discharge examination revealed puretone thresholds in the left ear as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
5
5
10
15
25

The Veteran's January 1979 National Guard entrance examination revealed puretone thresholds in the left ear as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
5
5
0
-
5

In a December 1980 examination conducted during the Veteran's period of ACDUTRA revealed puretone thresholds in the left ear as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
20
30
20
20
20

The December 1980 examination noted that the Veteran's hearing problem was slight and due to machinery in service.

Audiograms from September 1984, October 1985, September 1989, and February 1991, all conducted during the Veteran's service in the Reserves, failed to demonstrate a left ear hearing loss disability under 38 C.F.R. § 3.385.  In a September 1989 Report of Medical History, the Veteran indicated problems with hearing loss, and the examiner noted that he had problems with high pitched noises.

A May 1992 periodic examination revealed puretone thresholds in the left ear as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
10
10
5
25
40

The Veteran was diagnosed with mild high frequency hearing loss.

A June 1994 examination revealed puretone thresholds in the left ear as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
0
5
5
25
40

Finally, a December 1997 examination revealed puretone thresholds in the left ear as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
0
5
0
-
50

The March 2010 VA examiner noted that the Veteran's November 1970 audiogram demonstrated normal hearing in the left ear, except for a mild 30 decibels hearing loss at 4000 Hertz.  The examiner noted that a December 1980 examination revealed a significant threshold shift to 30 decibels at 1000 Hertz in the left ear, when compared to the November 1970 entrance examination.  However, the examiner determined that the shift appeared to be temporary since subsequent examinations from the Veteran's service in the Reserves, as well as his current puretone threshold, demonstrated normal hearing at 1000 Hertz.  Therefore, the examiner opined that the Veteran's 30 decibels hearing loss noted during the December 1980 examination was temporary and did not represent a significant threshold shift.  The examiner also opined that the Veteran's left ear hearing loss was not aggravated by his service in the Reserves because there was no significant threshold shifts during this period.

In January 2014, the Veteran underwent another VA examination by the same examiner who conducted the March 2010 examination.  The examiner noted that, as to whether the Veteran's left ear hearing loss was related to his active duty service, her opinion remained the same.  The examiner noted that there were no significant thresholds shifts from the time the Veteran entered active duty to the time he was discharged from active duty in January 1979.  The examiner also noted that subsequent audiograms immediately after his period of active duty and ACDUTRA demonstrated that he had normal hearing sensitivity in the left ear.  However, the examiner noted that, after reviewing audiograms from the Veteran's period of service in the Reserves, there was a significant threshold shift in the left ear throughout his time in the Reserves.  Therefore, the examiner determined that it was at least as likely as not that the Veteran's noise exposure during his period in the Reserves contributed to his left ear hearing loss.

Based on the evidence of record, the Board finds that the Veteran was likely exposed loud noises during his active duty service, his period of ACDUTRA, and during his service in the Reserves.  His service treatment records from his period of service in the Reserves indicate that he first manifested left ear hearing loss disability in May 1992.  There is no indication that the Veteran was subjected to extensive exposure to loud occupational or recreational noise.  While the March 2010 VA examiner opined that left ear hearing loss was not aggravated by his service in the Reserves because there was no significant threshold shifts during this period, the examiner changed her opinion in January 2014 and concluded that there was a significant threshold shift during his period of service in the in the Reserves, and that it was at least as likely as not that the Veteran's noise exposure during his service in the Reserves contributed to his left ear hearing loss disability.  Because the VA examiner provided a rational for the opinion that reflected consideration of the Veteran's service treatment records, as well as his lay statements concerning that nature of his military noise exposure and the onset of his hearing difficulties, the Board finds that the January 2014 is probative.  

Given the facts of this case, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports a finding that the Veteran's left ear hearing loss disability was due to military noise exposure.  Accordingly, the criteria for service connection for left ear hearing loss are met.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

As noted in the Introduction, the Board remanded the Veteran's claims in December 2013 for additional development.  As noted in the remand, during his August 2011 Board hearing, the Veteran indicated that he had received treatment for both his right shoulder disorder and his low back disorder though VA.  The Board instructed the AOJ to obtain all outstanding VA treatment records and associate them with the claims file.

In January 2014, the AOJ obtained VA treatment records from the Syracuse VA Medical Center (VAMC) and the Rome Community Based Outpatient Clinic (CBOC), dated from February 8, 2012 to December 4, 2013.  The Board notes that both the Veteran's August 2011 testimony and the VA treatment records that are of record indicate that he received VA treatment prior to February 8, 2012.  For example, his VA treatment record reference a number of medical tests conducted in August 2011.  Since any outstanding VA treatment records may be relevant to the Veteran's claims, a remand is necessary to obtain any VA treatment records date prior to February 8, 2012, as well as any updated VA treatment records dated since December 4, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c).  As was noted in the prior Board remand, the Veteran testified during his August hearing that he received treatment as a civilian employee for the Air Force.  In the December 2013 remand, the Board instructed the AOJ to give the Veteran the opportunity to identify and provide the necessary authorizations to obtain any non-VA records.  In a January 2014 letter, the AOJ gave that opportunity to the Veteran.  In April 2014, the Veteran indicated that these records were pertinent to all of his claims, but he failed to provide the requested authorization.  Given the need to remand the claims still on appeal for additional development, the Veteran should be given another opportunity to provide the necessary authorization for the release of these medical records.

In the December 2013 remand, the Board also instructed the AOJ to schedule the Veteran for a new VA examination to address the nature and etiology of his low back disorder, right elbow disorder, and right shoulder disorder.  The Board instructed the examiner to consider the Veteran's 1972 motorcycle accident, including his description of the accident.  The Board also informed the examiner that a lack of medical records documenting his claimed symptoms or a specific diagnosis was not determinative.

In January 2014, the Veteran underwent a new VA examination.  With regard to the Veteran's low back disorder, the examiner noted a March 1976 service record that reflected the Veteran's complaint of back pain in the thoracic region of the spine.  The examiner stated that there was no other complaint of back pain in the Veteran's service treatment records or private treatment records.  The examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by the Veteran's military service.  Furthermore, the examiner opined that the Veteran's low back disorder was less likely than not caused or aggravated by his service-connected left knee disability.  The examiner reasoned that, while the Veteran was treated for back pain in March 1976, this was for his thoracic spine, not his lumbar spine.  The examiner also noted that despite the Veteran's statements that he had back pain for a long time, the Veteran was not specific and there was no documentation for back pain until recently.  Finally, the examiner noted that the slight osteophytes to the L4 and L5 vertebral bodies were minimal and were likely age related.  With regard to secondary service connection, the examiner reasoned that, while longstanding limping or antalgic gait in some instances can lead to back pain, he did not have a history of either.

With regard to the Veteran's right shoulder disorder, the examiner noted the Veteran's statement that he injured his right shoulder in a 1972 motorcycle accident.  The examiner stated that he could not find any evidence of the 1972 accident in his service treatment records.  The examiner also noted that, with the exception of a May 1996 complaint of shoulder pain, there were no other complaints of shoulder pain in his service treatment records, and that his post-service treatment records were silent for any complaints of right shoulder pain until December 2009.  During the examination, the Veteran stated that his right shoulder began to bother him roughly five years prior.  The examiner opined that the Veteran's right shoulder disorder was less likely than not related to his military service.  The examiner reasoned that there was no clear nexus between his in-service injury and his current disorder, that he was only treated once during service (May 1996), and that there was no negative sequelae noted at that time.

The Board finds that the January 2014 opinion is inadequate to resolve the Veteran's claims for service connection for a low back disorder and a right shoulder disorder.  With regard to the Veteran's low back disorder, while the examiner discussed the March 1976 treatment record showing back pain during, his service treatment records also contain a number of other back-related complaints that were not addressed by the examiner.  For example, in September 1974, the Veteran reported back pain and muscle spasms in his upper lumbar area.  Also, in his September 1978 Report of Medical History, he reported recurrent back pain off and on.  Thus, the opinion appears to be based on an inaccurate factual premise, namely that there was only one mention of back pain in service and it was associated with his thoracic spine in service.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Furthermore, contrary to the Board's instruction, the January 2014 opinion relied on the lack of contemporaneous medical records documenting symptoms of back pain or a diagnosis of a low back disorder in service to form the basis of her opinion that the Veteran's low back disorder was not related to his military service.  In this regard, the Board notes that a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Similarly, the examiner's reliance on a lack of evidence of the 1972 motorcycle injury and the lack of in-service complaints of shoulder pain fails to adequately reflect consideration of the his lay statements concerning his in-service symptoms and continuity of symptoms.  Moreover, while the examiner noted that the Veteran did not have problems until five years earlier (2009), during his August 2011 hearing, the Veteran explicitly stated that he had problems with his right shoulder since service, and that it was in 2009 when his right shoulder problems became significant enough for him to seek treatment.  Thus, it appears that the examination failed to adequately consider the Veteran's lay statements of in-service incurrence and/or continuity of symptomatology since service, and instead relied on a lack of contemporaneous evidence.  See Dalton, supra.

Thus, because the medical evidence of record is insufficient to resolve the Veteran's claims, the Board finds that the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his low back disorder and his right shoulder disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).




Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's VA treatment records.  In this regard, VA treatment records dated from February 8, 2012 to December 4, 2013, are currently associated with the record; however, the record indicates that the Veteran received VA treatment prior to February 2012.  Any VA treatment records dated after December 4, 2013 should also be obtained.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers who have treated him for his low back disorder, right shoulder disorder, and residuals of a right elbow injury, to specifically include any treatment he received as a civilian from his employer, the Air Force.  After securing any necessary authorizations, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any low back disorder or right shoulder disorder.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to any of the Veteran's diagnoses.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) related to the Veteran's low back or right shoulder was caused by, related to, or aggravated by, the Veteran's active military service.  The examiner should specifically consider the Veteran's description of the 1972 in-service motorcycle accident, as well as his complaints of back pain during active duty service, including the September 1974 service treatment record and the September 1978 Report of Medical History.

In providing any opinion, the examination must consider the Veteran's private treatment records, VA treatment records, and service treatment records.  In addition, the examiner's opinion must reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and must not be based solely upon a lack of contemporaneous medical evidence.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo an examination of his alleged right elbow disorder if indicated following consideration of any newly obtained evidence), the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


